424B3 1 prospectussupplementno1.htm FIREPOND, INC. FILES PROSPECTUS SUPPLMENT NO. 1 PROSPECTUS SUPPLEMENT NO. 1 Filed Pursuant to Rule 424(b)(3) Registration File No.333-140869 Firepond, Inc. PROSPECTUS SUPPLEMENT NO.1 DATED December 20, 2007 TO THE PROSPECTUS DATED October 29, 2007 This Prospectus Supplement No. 1 supplements our Prospectus dated October 29, 2007 with the following attached documents: A. Quarterly Report on Form 10-QSB for the period ended September 30, 2007. The attached information modifies and supersedes, in part, the information in the prospectus. Any information that is modified or superseded in the prospectus shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus, which is required to be delivered with this Prospectus Supplement. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS, AS SUPPLEMENTED BY THIS PROSPECTUS SUPPLEMENT NO. 1. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is December 20, 2007 FIREPOND, INC. INDEX Page No. PARTI.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Consolidated Balance Sheet at September 30, 2007 3 ConsolidatedStatements of Operationsfor the Three Months Ended September 30, 2006 and 2007 4 Consolidated Statement of Stockholders' Equity for the Three Months Ended September 30, 2007 5 Consolidated Statement of Cash Flows for the Three Months EndedSeptember 30, 2006 and2007 6 Notes to Consolidated Financial Statements 7 ITEM 2. MANAGEMENT'S DISCUSSION ANDANALYSIS OR PLAN OF OPERATION 14 ITEM 3. CONTROLS ANDPROCEDURES 19 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES ANDUSE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 21 2 Index PartI.
